Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Claims 1-15 and 28-29 are under examination.
Priority
This application is a CON of 14/427,904 (filed 3/12/2015) PAT 10107778 which is a 371 of PCT/US2013/062628 (filed 9/30/2013) which claims benefit of 61/706,944 (filed 9/28/2012).

Claim Interpretation
Claims 28 and 29 are interpreted as to provide limitations for working electrode includes a gold surface and reaction solution consists of lysine powder dissolved in water, “applied directly to the gold surface” is not consider to provide structural limitations for the claimed device/system because it recites how it works without providing additional structural limitation to the claimed device, thus are not considered to provide patentable limitations for the device. Therefore, claims 28-29 are rejected together with their independent claims as long as the structural components (includes gold surface and reaction solution) are taught (see rejections below). 

Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Karalemas (Talanta, 2000, 53:391-402).
Karalemas discloses a device comprises lysine solution and electrodes for detection of enzyme generated H2O2 (page 392, right column, 1st full paragraph, line 8++). 
For Claims 1-2, 8-10 and 28-29, the reference clearly discloses a detection system comprising: a biosensor includes a metallic/gold working electrode (page 392, left column, line 2++), a counter electrode and a reference electrode (“three-electrode system”, page 393, right column, 1st full paragraph, line 4++) and at least one reaction solution including dissolved lysine powder in water as substrate (page 393, left column, 1st full paragraph, line 1++).
For Claims 3-4 and 11-12, the reference teaches the working and counter electrodes including catalyst particles such as platinum/pt or Ag particles (page 393, right column, 1st full paragraph, line 6++) which is considered nano-particle metallic catalysts (“nano-particle metallic catalysts” is not defined in the instant specification to be distinct from the teaching of cited art).
For Claims 7 and 15, the reference further teaches a detector (page 393, right column, 1st full paragraph, line 2++) as a measuring device for applying voltage to the electrodes and measuring the current flow (page 393, right column, 1st full paragraph, line 11++) between the electrodes.

Response to Argument
Applicant’s arguments filed 12/21/2020 have been fully considered but they are not persuasive.
Applicant argued that Karalemas teaches lysine oxidase applied to the coating/layer of o-PD provided over the Si-Au electrode, not directly onto the Si-Au electrode surface.
It is the examiner’s position that Karalemas teaches all the claimed components of the device comprising a biosensor including a metallic working electrode (with a gold surface, page 392, right column, 1st paragraph, line 6++), a counter electrode, and a reference electrode; and one reaction solution as described above, “applied directly to a surface of the metallic working electrode and configured to…” only recited how the electrode works without providing additional structural limitations to the claimed device. Claims as written (including claims 1, 9 and 28-29), with the use of “comprising” does not exclude the Si-gold electrode as taught by Karalemas where the gold metallic surface is coated by electropolymerization.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-15 and 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Karalemas in view of Janyasupab (J of Nanotechnology, 2011, page 1-6, IDS).
Karalemas teaches what is above as applied. 
Karalemas does not explicitly teach the claimed catalyst particles as recited in claims 3-4 and 13-14.
Janyasupab teaches biosensor: bimetallic Pt-Ru (a binary metal M-X, claim 3 and 13) nanoparticle catalyst for hydrogen peroxide detection (page 1, title and abstract), the metal catalysts including iridium (page 1, left column, 2nd full paragraph++), working electrode and counter electrode (page 2, right column, para 2.4., line 15++) and applying voltage potential to the electrode (page 3, right column, para 3.3., line 4++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use iridium oxide or a binary metal as catalyst particles in the electrodes for hydrogen peroxide detection. 
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because both cited references teaches detection of enzyme generated hydrogen peroxide and Janyasupab teaches the enhanced sensitivity of Pt-Ru in improving catalytic performance of the electrodes (page 5, left column, line 1++). 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach detection of hydrogen peroxide and use of iridium oxide and binary metal as catalyst particles, etc. are routine and known in the art.  

Response to Argument
12/21/2020 have been fully considered but they are not persuasive.
Applicant argued that Karalemas does not teach/suggest the subject matter of amended claim 1 and Janyasupab clearly does not rely on oxidation deamination thus does not cure the deficiencies of Karalemas.
It is the examiner’s position that Karalemas teaches all the claimed components of the device comprising a biosensor including a metallic working electrode (with a gold surface, page 392, right column, 1st paragraph, line 6++), a counter electrode, and a reference electrode; and one reaction solution as described above, “applied directly to a surface of the metallic working electrode and configured to…” only recited how the electrode works without providing additional structural limitations to the claimed device. Claims as written (including claims 1, 9 and 28-29), with the use of “comprising” does not exclude the Si-gold electrode as taught by Karalemas where the gold metallic surface is coated by electropolymerization. Janyasupab is cited for the teaching of enhanced sensitivity of Pt-Ru in improving catalytic performance of the electrodes (page 5, left column, line 1++), therefore it is obvious for a person of ordinary skill in the art to use the Pt-Ru as catalyst particles as taught by Janyasupab to achieve desirable result of enhanced sensitivity of Pt-Ru as electrodes. The argument directed to claim 9 concerning the detection or the mechanism of H2O2 detection is not persuasive because the claim 9 is directed to a produce/device which is examined on the basis of its structural component (what the device is) not how it works (or the mechanism of action), and Karalemas teaches all the components of the claimed device and Janyasupab teaches the enhanced sensitivity of Pt-Ru particles as electrode, thus it is obvious for a person of ordinary skill in the art to substitute the gold electrode as taught by Karalemas with Pt-Ru particles as taught by Janyasupab for enhanced sensitivity.

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653